  Sir, I would ask you to transmit to Mr. Hollai, 
President of the General Assembly, the greetings 
of my country, together with our best wishes for 
complete success in the conduct of the work of 
this session of the General Assembly, a success 
assured by his prestige and experience in the 
Organization. I also greet the Secretary-Genera), 
who comes from our Latin American region, elected 
last December to the elevated responsibility that 
the international community has entrusted to him, 
for the furtherance of peace and the 
strengthening of the United Nations. I also wish 
to place on record our profound gratitude to and 
praise for Mr. Kittani, the esteemed President of 
the thirty-sixth session. His efforts during the 
prolonged work of the thirty- sixth session will 
always be recalled as an example of selfless 
devotion to the cause of the United Nations.
138.	World problems have worsened considerably 
in the midst of an atmosphere laden with growing 
tension, constant collective insecurity, 
aggressions that are neither punished nor stopped 
and an acute inter¬national economic crisis. The 
world panorama has darkened over the past year as 
a result of the dangers that confront peace, 
while the measures adopted by the Organization to 
alleviate this state of tension and insecurity 
have not brought about the expected results. The 
realization of the noble purposes of the United 
Nations has, as at no time before, eluded the 
reach of the peoples, who anxiously contemplate 
the permanent weakening of the resolutions of the 
General Assembly and the non-implementation of 
the decisions of the Security Council. Let us 
recall that mankind put its trust and its hope in 
the United Nations in order to for save 
succeeding generations from the scourge of 
warfare . If the Organization shows itself 
ineffectual in attaining that objective, the 
perspectives will become increasingly distressing.
139.	For that reason, Ecuador urgently appeals 
to the Governments of Member States, and 
prin¬cipally to the great Powers, to act in 
compliance with their responsibilities and 
display the political will needed to give 
substance to the measures adopted by the 
Organization. That political will is an essential 
requirement for the restoration of a climate of 
inter¬national understanding and the removal of 
the dangers that loom over the future of mankind.
140.	To face up to those perspectives, Ecuador 
comes to this new session to reaffirm its 
position of adherence to the basic principles of 
its international policy, outstanding among which 
are those relating to the sovereign equality of 
States, non-intervention, the rejection of the 
threat or use of force in international 
relations, the non-recognition of territorial 
conquests obtained by force, the peaceful 
settlement of disputes, international 
co-operation, respect for human rights, and the 
rejection of racial discrimination, apartheid, 
colonialism and neo colonialism.
141.	The joint declarations of the President 
of Ecuador and the Presidents of Brazil, 
Venezuela and Colombia on the occasion of the 
visits made in the course of 1982 by the 
Ecuadorian President to those brother countries, 
as well as the declaration signed by nine heads 
of State from Latin America and Spain on the 
occasion of the recent transfer of power in 
Colom¬bia, reaffirm adherence to those principles 
and indicate the guidelines of Ecuador's 
international  policy.
142.	In the firm belief that peace is possible 
only through the observance of those fundamental 
prin¬ciples of the legal system of the United 
Nations, Ecuador continues to call for the 
immediate withdrawal of foreign forces from 
territories that do not belong to them, in 
Afghanistan as well as in Lebanon and all of the 
Middle East, and in Cyprus, Kampuchea, Namibia or 
any other territory where forces of occupa¬tion 
are to be found.
143.	Ecuador has condemned the aggression 
against Lebanon as well as the execrable 
massacres of hun¬dreds of Palestinians that 
recently occurred in west Beirut, and it has 
requested that an appropriate investi¬gation be 
made in order to determine responsibilities. It 
has demanded the immediate withdrawal of the 
invading forces as well as the cessation of 
hostilities in order to put an end to the loss of 
human lives and the destruction of that martyred 
country. The Lebanese people must remain free 
from any foreign interference so that they may 
decide their own destiny in a sovereign and 
democratic manner and so that their intrinsic and 
inalienable right to live in peace is respected. 
Similarly, Ecuador reiterates the basic need to 
find a solution to the problem of the Palestinian 
people, who have the right to establish 
themselves in their own territory, a right to 
self-determination and a right to participate on 
an equal footing with the other countries of the 
region in international negotia¬tions aimed at 
finding a just, definitive and compre¬hensive 
solution to this serious situation.
144. In this respect, Ecuador has considered with 
interest the new proposals aimed at the full 
recognition of the basic rights of the 
Palestinian people and the need to give effect to 
United Nations decisions, particularly those of 
the Security Council. In fact, and in accordance 
with the latter, the search for practical 
measures that would meet the just claims of the 
Palestinians and reaffirm respect for the 
sovereignty, political independence and 
territorial integrity of all States in the region 
continues to be the urgent aim of the 
international community in the Middle East.
145.	Ecuador lives within a democratic system 
with full respect for human rights and 
fundamental freedoms as laid down in its 
Constitution and in relevant international 
instruments. My country upholds the need for 
universal respect for human rights without the 
selectivity as to their violations that leads to 
covering up in certain regions what is criticized 
in others. It also maintains that it is proper 
for each State member of the international 
community to report of its own accord and in such 
international forums as this on the observance of 
those rights within their borders.
146.	In this regard, the Constitutional 
President of Ecuador, Mr. Osvaldo Hurtado, stated 
at the opening of the session of the Ecuadorian 
Parliament this year that
for ... the Government has scrupulously respected 
public freedoms in such a manner that it can 
proudly report that in the course of the past 
year no act tending to limit them has occurred. 
The political parties, the trade unions, the 
chambers of commerce and the information media 
have been given the widest guaranty’s for the 
exercise of their activities.
147.	The Charter of Conduct signed at Riobamba 
in 1980 by the Presidents of the countries of the 
Andean Group, as well as Panama, Costa Rica and 
Spaing reaffirms the commitment by which respect 
for human, political, economic and social rights 
constitutes a fundamental norm for the internal 
conduct of States, and notes that joint action in 
the defense of such rights does not violate the 
principle of non-interven¬tion. It also 
reiterates the need to promote the settle¬ment of 
disputes among the countries of the Andean Group, 
or between them and third parties, by peaceful 
means, and it provides for a subregional and 
regional process which, inspired by the premises 
contained in the 1974 Ayacucho Declaration/for 
constitutes an effective contribution to general 
and complete disarm¬ament and thus makes it 
possible to release resources for economic and 
social development.
148.	The multiple world problems and the 
disputes of every kind that exist in various 
regions, including those of a territorial 
character, seriously affect world peace and 
security and are consequently of interest to the 
community of nations.
149.	In the specific case of the American 
continent, the territorial problems that sail 
exist in Central and South America which, we 
could assert, involve almost all States of the 
region, hamper the co-ordination of an 
international policy that would make it possible 
to attend to a)l existing problems and to obtain 
the co-operation required to solve them.
150.	There exists a serious territorial 
problem between Ecuador and Peru, dating back to 
the time when our peoples acceded to independent 
life. The problem was aggravated when, by force 
and by the occupation of Ecuadorian territory, 
the Protocol of Rio de Janeiro  was imposed on 
us, By virtue of which Ecuador was deprived of 
the Amazonian territories to which my country is 
entitled in accordance with unimpeachable legal 
titles.
151.	Ecuador has always advocated and will not 
cease to seek a peaceful and honorable solution 
of justice and equity to that problem, one that 
recognizes its Amazonian rights. That is why it 
renews from this rostrum its invitation to Peru 
t& lend its loyal and effective participation to 
establishing as soon as possible the climate 
indispensable for understanding between the two 
countries and for the initiation, as soon as such 
a design is consolidated, of negotiations aimed 
at the earliest and definitive solution of the 
dispute that separates them, without conditions 
that might prejudge the results of the 
negotiations and with the assistance of the 
countries that are most closely linked to the 
preservation of peace and the search for harmony 
between the parties. This neces¬sary atmosphere 
for negotiation has been seriously disturbed by 
the warlike events of January and Feb¬ruary 1981 
and by other later incidents, but the full 
re-establishment of such an atmosphere is 
hampered above all by the acts of appropriation 
of the territories under dispute that Peru has 
since that time been intensifying and by which it 
is attempting to pass off the territorial dispute 
it maintains with Ecuador as having been resolved 
in favor of its own unilateral pretensions.
152.	As a result, I reiterate the reservation 
that Ecuador expressed before the Assembly at the 
31st meeting of the thirty-sixth session with 
regard to its rights of territorial sovereignty 
over the undefined border zone extending to the 
east of the Condor Range to the effect that 
whatever acts and works Peru may have carried 
out, as well as those it is currently undertaking 
and those it may undertake in future, in no case 
will Ecuador agree to the sitting of the 
landmarks that Peru claims in that Range, which 
is not mentioned as a border line in any 
instrument between the two countries, not even in 
the so-called Rio Protocol that was imposed upon 
Ecuador in 1942 after the armed invasion of 1941 
and under conditions that included the occupation 
of part of its territory.
153.	As a country of the Amazon region, 
Ecuador fulfils its role under the Treaty of 
Amazonian Co-oper¬ation among the eight countries 
whose territory makes up the water basin of the 
great river that was discov¬ered by the 
expedition organized in the sixteenth century 
from Guayaquil and Quito.
154.	Because of its vocation for peace, 
Ecuador has supported all disarmament resolutions 
at past sessions of the General Assembly, in 
particular those resolu¬tions calling for nuclear 
disarmament and for the prohibition of nuclear 
tests. We must reiterate our total condemnation 
of the unbridled arms race—if only because of a 
basic instinct for the preservation of human life 
on our planet, which belongs as much to the 
non-nuclear as to the nuclear countries. We have 
supported resolutions calling for the 
reallocation of the astronomical sums spent for 
military purposes worldwide to be used for the 
development of the poor countries, a development 
which is essential for the establishment of the 
new international economic order. In that 
connection, we have enthusiastically supported 
the inclusion in the agenda of the additional 
item concerning the relationship between 
disarmament and development.
155.	On the other hand, we deplore the lack of 
political will on the part of the great Powers, 
which prevented the General Assembly at the 
second special session devoted to disarmament 
from even ratifying the points agreed on during 
the first such special session.
156.	There are, of course, other important 
factors that have to be taken into account in the 
maintenance of peace and the promotion of the 
integral development of nations, such as the 
elimination of economic aggression and of theillegal 
exploitation of natural resources belonging to 
other peoples, the changing of unfair terms of 
trade, and the elimination of all kinds of 
coercive measures.
157.	The United Nations Conference on the Law 
of the Sea highlighted the evolution of one 
aspect of international law, which began 30 years 
ago with the Santiago Declaration, in which 
Ecuador, Chile and Peru proclaimed sovereignty 
and jurisdiction over the sea along their coasts 
to a distance of 200 miles. That legal position 
has become universal. The new law of the sea 
recognizes wide-ranging and specific rights of 
sovereignty of the coastal States over the 
natural resources in the adjacent waters, on the 
sea-bed and in the subsoil thereof in that 
200-mile zone. The recognition that the sea-bed 
beyond the limits of national jurisdiction 
constitutes the common heritage of mankind is 
also an irreversible victory. Much has been 
gained. But further progress is necessary to 
achieve definitive protection of all the rights 
of peo¬ples which, like that of Ecuador, have 
been exercising their rights over their seas 
without violating any of the norms of 
international law.
158.	Similarly, in the face of the 
unacceptable claim by the space Powers that it is 
the right of the first occupant to place 
satellites in geostationary orbit, Ecuador has 
maintained that the special rights of the 
equatorial countries must be recognized for the 
benefit of the developing world and in view of 
the determina¬tion to keep outer space an area of 
peace and co-oper¬ation for scientific and 
technical progress in the service of all mankind, 
and especially the developing countries, was 
reaffirmed in the Declaration of Equatorial 
States, which met at Quito in April of this year. 
Ecuador will continue to maintain that position.
159.	Disarmament is closely linked with the 
peaceful settlement of international disputes, 
which is an element essential to understanding 
among countries and the strengthening of world 
peace and security. In every forum of which it is 
a member—international, regional and 
subregional—Ecuador advocates peaceful 
settlement. All disputes between States, both 
present and future, must be settled solely by 
peaceful means, without interference and without 
anything being imposed from outside. We therefore 
maintain that the United Nations must redouble 
its efforts in this regard.
160.	Our country has accordingly supported the 
draft Manila Declaration on the Peaceful 
Settlement of International Disputes,  designed 
to strengthen and make more effective the system 
of the peaceful settle¬ment of disputes between 
States, in accordance with an initiative, in 
which Ecuador took part from the beginning, in 
the Special Committee on the Charter of the 
United Nations and on the Strengthening of the 
Role of the Organization. We have also pointed 
out the advisability of establishing a body 
empowered to co-operate with the parties to a 
dispute in the search for a peaceful settlement 
at the request of any of them, so that full use 
may thus be made of the possibilities afforded by 
the Charter for that purpose.
161.	Among the increasingly important forums 
in which Ecuador participates is the non-aligned 
move¬ment, which it joined over a year ago, 
although it had endorsed the principles and 
policies of the movement ever since the Belgrade 
meeting of 1961, because of our wishes for the 
consolidation of peace and inter¬national 
co-operation, in accordance with Ecuador's 
foreign policy, which is independent, and free 
from any influence, with respect for ideological 
pluralism, and seeks to maintain friendly 
relations with all coun¬tries. For the sake of 
adequately coordinating the foreign policies of 
countries with the greatest historical, political 
and cultural affinities, the President of Ecuador 
has proposed that the Foreign Ministers of the 
Latin American countries join together in a 
com¬mittee on co-ordination, which would be an 
essential step in strengthening Latin American 
unity and soli¬darity. At the subregional level, 
Ecuador is an active participant in the 
integration process among the Andean countries 
which are parties to the Cartagena Agreement.
162.	The International Development Strategy 
was conceived in response to the new approach of 
a world of co-operation, and to promote a new 
stage of global economic growth which would 
benefit all and which would accentuate the 
activities and benefits of peace in relation to 
the many development tasks which involve the 
fulfillment of the world's needs in the fields of 
education, health, housing, productivity, sources 
of energy, transport and communications. 
Consequently, Ecuador trusts that, in the 
Assembly, the political will which is 
indispensable for the pro¬gress of the global 
negotiations will be forthcoming form the 
industrialized countries and that a system of 
world economic relations will be arrived at 
reflecting the principles of equity, sovereignty, 
equality, inter¬dependence and co-operation among 
States that are the basis of the new 
international economic order. We cannot watch 
with indifference the increasingly serious 
broadening of the gaps that separate the  poor 
coun¬tries from the rich countries, with respect 
to access to the sources of capital and to 
markets, and to the transfer of technology, while 
inflation and unemploy¬ment afflict the whole 
international community, the harshest effects 
being felt by the weakest.
163.	The Charter of Economic Rights and Duties 
of States must be effectively implemented in 
order to establish just and equitable bases for 
international economic relations. To that end it 
is also necessary to revitalize the Economic and 
Social Council, a principal organ of the United 
Nations, where the crucial questions of our time 
should be debated. The Council should contribute 
to consolidating and making more coherent the 
whole system of specialized agen¬cies, 
development funds and operative programmes 
created and consolidated over the past three 
decades. It must also follow up the resolutions 
of the General Assembly as well as those of the 
Council itself and of its Commissions. This 
covers the major part of the work of the United 
Nations, since 80 per cent of the activities of 
the system are in the economic and social fields.
164.	In this respect, it is appropriate to 
mention that the Committee on Information, 
created by the Assembly, has succeeded in 
adopting by an admirable and encouraging 
consensus 42 recommendations [see <4/37/2/, para. 
9/], which we hope the General Assembly will 
endorse. They include an appeal to the powerful 
world communications media to back up the efforts 
of the international community to ensure global 
development, and in particular the efforts of the 
developing countries to achieve their own 
economic, social and cultural development.
165.	While the global negotiations are going 
on, Member States will have to prepare plans and 
projects, as well as train personnel, with the 
support of oper¬ational programmes such as UNDP, 
whose charac¬teristics of universality, 
formulation of programmes by Governments and 
financing by voluntary contributions as well as 
its 32 years' experience all combine to make it 
the ideal instrument to meet the real needs of 
world development. That is why its activities 
must be trebled, which is possible if the major 
countries respond to the General Assembly's 
appeals to increase their con¬tributions by 14 
per cent. Ecuador, for its part, has done so. The 
developing countries have made a significant 
increase in their contributions, and there is 
growing South-South co-operation in the economic 
and technical fields. The world multilateral 
system of technical co-operation and 
pre-investment is the most commendable, because 
of its political independence, its objectivity, 
its flexibility and its experience. We reject any 
attempt to orient it towards the governing of the 
programmes of some States by others, which would 
be intolerable.
166.	Together with technical co-operation and 
pre- investment, which link the transfer of 
technology with economic development, from 
investment to productivity, trade must be an 
instrument of justice between countries, through 
agreement on equitable prices and theelimination 
of discriminatory barriers. It is also necessary 
to stress the multilateral process of trading, 
because this contributes to the preservation of 
the independence of peoples and prevents the 
anachronistic exploitation and dependence which 
often accompany bilateral aid. All this must 
continue to be considered in international 
forums, so that exports from developing countries 
may earn a fair remuneration and maintain sources 
of employment for the inhabitants of those 
countries. It is to be hoped that the forthcoming 
session of UNCTAD will result in new approaches, 
understandings and decisions which will ensure 
the dynamics of development for the countries of 
the third world.
167.	Although Ecuador is not a contracting 
party to GATT, it has always been interested in 
its activities, since GATT's main objective is 
the reduction of barriers to international trade 
and the preparation of rules which will enable it 
to be regulated according to equitable and just 
terms. However, GATT has not yet succeeded in 
solving the problems which affect the trade of 
the developing countries, such as quantita¬tive 
restrictions and the increased protectionist 
measures which are applied to the products of 
which the developing countries are major 
exporters.
168.	We have expressed our concern about the 
suggested ways of differentiating between 
developing countries in granting preferential 
treatment, since the concept of graduation, which 
the countries granting the preferences seek to 
introduce, is incompatible with the basic norms 
of the generalized system of preferences. Ecuador 
has spoken of the advisability of examining a 
system of safeguards under conditions and on the 
basis of criteria that are mutually agreed and 
are supplemented by a multilateral mechanism of 
control and monitoring. The forthcoming GATT 
ministerial meeting will be an opportunity to 
reach concrete agreements which may allow GATT to 
achieve its essential objective of the attainment 
of shared benefits.
169.	A regrettable, anachronistic colonial 
case arose this year in the South Atlantic—that 
of the Malvinas Islands, where an 
extra-continental Power mounted a 
disproportionate punitive expedition, with the 
support of other great Powers, to deny the 
Argen¬tine Republic's right of sovereignty. 
Ecuador, which maintained its anti-colonialist 
position before, during and after that warlike 
episode, has rejected the use of force and has 
recalled that the principle of uti possidetis 
juris of 1810 is the basis, of the territorial 
reality of the American countries which gained 
independence from the Spanish Crown. Ecuador has 
reaffirmed its adherence to the Declaration on 
the Granting of Independence to Colonial 
Countries and Peoples, adopted as General 
Assembly resolution 1514 (XV), paragraph 6 of 
which clearly states:
Any attempt aimed at the partial or total 
dis¬ruption of the national unity and the 
territorial integrity of a country is 
incompatible with the pur¬poses and principles of 
the Charter of the United Nations.
It should not be forgotten that the islands are 
located on the continental shelf of Argentina and 
within the security zone established by the 
Inter-American Treaty of Reciprocal Assistance.
170.	There is a dispute, and it must be solved 
by diplomatic means. In this connection, Ecuador 
supported the request for the inclusion of the 
question of the Malvinas as an additional item in 
the agenda of the present session submitted by 20 
Foreign Ministers of Latin American countries and 
Haiti so that negotiations between the Argentine 
Republic and the United Kingdom may be carried 
out within the framework of the United Nations 
and as soon as possible.
171.	That historic Treaty strengthens the 
vigorous unity of the Latin American peoples, 
founding mem¬bers of the United Nations and heirs 
to an ancient juridical tradition which has 
strengthened interna¬tional law and contributed 
significantly to the forma¬tion of the United 
Nations and of various regional organizations, as 
they themselves have acknowledged.
172.	Because our country owes to the Liberator, Simon Bolivar, the 
culmination of its political inde¬pendence and 
the defense of its territorial integrity, the 
President of Ecuador has proclaimed as the Year 
of the Bicentenary of the Liberator the period 
from 24 July 1982 to 24 July 1983, at which time 
the bicentenary of this great world figure of 
freedom and international understanding will be 
celebrated. Ecuador, together with the other 
Bolivarian countries, that is, the Andean Group 
and Panama, will co-operate fully in the 
well-deserved tribute to be paid within the 
United Nations to the universal thinking of 
Bolivar.
173.	When in 1822 Bolivar, as President of 
Colombia, proposed to the Governments of Buenos 
Aires, Chile, Mexico and Peru that they should 
constitute an assembly of confederated countries, 
he envisioned that this would lay the legal 
foundation between the American Republics and 
would come to serve as a counsel in common 
dangers, a faithful interpreter of public 
treaties whenever difficulties arise and, 
finally, as a conciliator of our deferences .
174.	These are additional reasons, revitalized 
through the San Francisco Charter, upon which 
Ecuador relies to reiterate its full trust in the 
United Nations and to urge it once again to 
intensify its efforts to attain the purposes and 
objectives of the greatest legal instrument of 
our time.
